DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 10/6/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Komai (U.S. 2008/0252672 A1).
Regarding independent Claim 1, Komai teaches (§§0002-0107 and Figs. 1-16) a liquid discharge head (1), comprising: an actuator (35) configured to expand and contract a pressure chamber (15); and a drive circuit (101) configured to apply a first drive waveform to cause the actuator to discharge a liquid droplet at a first speed, and then a second drive waveform after the first drive waveform to cause the actuator to discharge a liquid droplet at a second speed slower than the first speed (Fig. 3A).
Regarding Claim 2, Komai further teaches (e.g. Fig. 7) no other drive waveform to discharge a liquid droplet being applied to the actuator between the first drive waveform and the second drive waveform. Please note that any waveform after the first drive waveform reads on the “second drive waveform after the first drive waveform to cause the actuator to discharge a liquid droplet at a second speed slower than the first speed” as long as the next droplet is ejected slower than the liquid droplet at ejected at the first speed.
Regarding Claim 3, Komai further teaches (e.g. Figs. 13, 16) during a dot formation period, no drive waveform to discharge a liquid droplet being applied to the actuator after the second drive waveform is applied.
Regarding Claim 4, Komai further teaches (e.g. Fig. 7) the dot formation period being divided into a plurality of frames, and the drive circuit applies the first drive waveform to the actuator during a first one of the frames, and the second drive waveform to the actuator during a second one of the frames immediately subsequent to the first one of the frames.
Regarding Claim 6, Komai further teaches (e.g. Figs. 6, 8, 13) the dot formation period being divided into a plurality of frames, and during at least one of the plurality of frames (“deboost pulse”) no drive waveform to discharge a liquid droplet is applied to the actuator.
Regarding Claim 8, Komai further teaches (e.g. Fig. 8) the first drive waveform to includes a first expansion pulse (Pdb+ the expansion phase of the pulse Pd) that causes the actuator to expand the pressure chamber from a relaxed state, and the second drive waveform includes a second expansion pulse (the expansion phase of the next pulse Pd) that causes the actuator to expand the pressure chamber from the relaxed state, and a width of the second expansion pulse is narrower than a width of the first expansion pulse.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komai (U.S. 2008/0252672 A1) in view of Nitta et al. (U.S. 2017/0008280 A1).
Regarding independent Claim 11, Komai teaches (§§0002-0107 and Figs. 1-16) printer, comprising: a liquid discharge head (1), comprising: an actuator (35) configured to expand and contract a pressure chamber (15); and a drive circuit (101) configured to apply a first drive waveform to cause the actuator to discharge a liquid droplet at a first speed, and then a second drive waveform after the first drive waveform to cause the actuator to discharge a liquid droplet at a second speed slower than the first speed (Fig. 3A). Komai is silent with respect to a print media conveyer.
Nitta et al. teach (§0060 and Fig. 5) a print media conveyer (206, 207 etc.). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Nitta et al.  to the teachings of Komai to provide means of conveying print medium to, and out of, a printing position, as taught by Nitta et al. (§0060). The motivation for doing so would be to 
Regarding Claim 12, Komai further teaches (e.g. Fig. 7) no other drive waveform to discharge a liquid droplet being applied to the actuator between the first drive waveform and the second drive waveform. Please note that any waveform after the first drive waveform reads on the “second drive waveform after the first drive waveform to cause the actuator to discharge a liquid droplet at a second speed slower than the first speed” as long as the next droplet is ejected slower than the liquid droplet at ejected at the first speed.
Regarding Claim 13, Komai further teaches (e.g. Figs. 13, 16) during a dot formation period, no drive waveform to discharge a liquid droplet being applied to the actuator after the second drive waveform is applied.
Regarding Claim 14, Komai further teaches (e.g. Fig. 7) the dot formation period being divided into a plurality of frames, and the drive circuit applies the first drive waveform to the actuator during a first one of the frames, and the second drive waveform to the actuator during a second one of the frames immediately subsequent to the first one of the frames.
Regarding Claim 16, Komai further teaches (e.g. Figs. 6, 8, 13) the dot formation period being divided into a plurality of frames, and during at least one of the plurality of frames (“deboost pulse”) no drive waveform to discharge a liquid droplet is applied to the actuator.
Regarding Claim 18, Komai further teaches (e.g. Fig. 8) the first drive waveform to includes a first expansion pulse (Pdb+ the expansion phase of the pulse Pd) that causes the actuator to expand the pressure chamber from a relaxed state, and the second drive waveform includes a second expansion pulse (the expansion phase of the next pulse Pd) that causes the actuator to expand the pressure chamber from the relaxed state, and a width of the second expansion pulse is narrower than a width of the first expansion pulse.

Allowable Subject Matter
Claims 5, 7, 9-10, 15, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claims 5 and 15 recite, in particular, “the drive circuit repeatedly applies the first drive waveform to the actuator for multiple consecutive frames of the plurality of frames, and then one second drive waveform to the actuator during a frame immediately subsequent to last frame of the multiple consecutive frames of the plurality of frames”. Claims 7 and 17 recite, in particular, “apply a first plurality of first drive waveforms to cause the actuator to discharge a plurality of liquid droplets at the first speed, and then the second drive waveform to cause the actuator to discharge a liquid droplet at the second speed”. Claims 9 and 19 recite, and their dependent Claims 10 and 20 incorporate, in particular, “the first drive waveform includes a first expansion pulse that causes the actuator to expand the pressure chamber from a relaxed state, then a first release period in which the pressure chamber returns to the relaxed state, and then a first contraction pulse that causes the actuator to contract the pressure chamber from the relaxed state, the second drive waveform includes a second expansion pulse that causes the actuator to expand the pressure chamber from the relaxed state, then a second release period in which the pressure chamber returns to the relaxed state, and then a second contraction pulse that causes the actuator to contract from the relaxed state, and a width of the second expansion pulse is narrower than a width of the first expansion pulse”.  (emphasis added – A.S.). 
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D SHENDEROV/               Examiner, Art Unit 2853                                               

/HUAN H TRAN/               Primary Examiner, Art Unit 2853